Title: From George Washington to Sarah Cary Fairfax, 14 May 1755
From: Washington, George
To: Fairfax, Sarah Cary



[Fort Cumberland, Md., 14 May 1755]
To Mrs FairfaxBelvoirDear Madam.

I have, at last, with great pains and difficulty, discover’d the Reason why Mrs Wardrope is a greater favourite of with Genl Braddock’s than Mrs Fairfax; and met with more respect at the late review, in Alexandria.
The cause I shall communicate, after rallying you for neglecting the means that introduced her to his favour which, to say truth was, in part means which produced the effect—and what do you think they were?—why, nothing less I assure you than ⟨erasure⟩ a present of dilicious Cake, and potted Wood cocks; that wrought such wonders ⟨illegible⟩ upon the Heart of the General as well as upon those of the gentlemens that they became instant Admirers which so affected the palate, as to leave a deep impression upon the hearts of all who tasted of them—How then could the General do otherwise than admire, not only of the charms, but of the Politeness of this Fair Lady.
We have a favourable prospect of halting here three Weeks or a Month longer for Waggons, Horses and Forage; so that iIt is easy to conceive therefore that my situation will not be very pleasant and agreeable,

when I dreaded this (before I came out) more than every all the other Incidents that might happen during in the Campaigne.
I hope you will favour me with your corrispondance since you see my willing desiresous’s ness to deserve the Honour, and of approveing myself Your most Obedt & most Humble Servt

Go: Washington
Fort Cumberland 14th of May 1755

